Citation Nr: 1720805	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-23 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), as secondary to service-connected asthma and/or posttraumatic stress disorder (PTSD) (now claimed as sleep disturbances).



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Gulf War era in the U.S. Marine Corps from October 1991 to January 2000.  A Notice of Disagreement (NOD) was filed in November 2010. A Statement of the Case (SOC) was issued in August 2011. The substantive appeal (VA Form-9) was made in September 2011. A subsequent Supplemental Statement of the Case (SSOC) was issued in November 2016. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in June 2015. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 





FINDINGS OF FACT

1. The Veteran is service connected for asthma, currently evaluated as thirty percent disabling and PTSD, currently evaluated at fifty percent disabling. 

2. The evidence of record is at least in relative equipoise as to whether the Veteran's diagnosed OSA is proximately due to or is the result of his service-connected asthma and/or PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for OSA as secondary to service-connected disability are met.  38 U.S.C. §§ 1101, 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 4.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512  (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve all reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III. Factual Background and Analysis

The Veteran served with the 3rd Battalion, 11th Marines, during the Gulf War era.  The Veteran was deployed to Somalia in 1993 as part of Operation Restore Hope where he served with the United Task Force (UNITAF), a U.S. led, United Nations sanctioned multinational force charged with carrying out United Nations Security Council Resolution 794 to create a protected environment for conducting humanitarian operations in the southern half of Somalia.  The Veteran was awarded the Combat Action Ribbon in October 1999, one of many commendations, for his honorable service. The Veteran was also deployed to Okinawa, Japan; Qatar; and Kuwait.  The Veteran's military occupational specialty (MOS) also included serving as a field artillery cannoneer crew man.

As an initial matter, the Board notes that the Veteran has already established service connection for asthma and PTSD. See May 2015 and November 2009 Rating Decisions. The Veteran's asthma is currently evaluated as thirty percent disabling under Diagnostic Code (DC) 6602 pursuant to the General Rating Formula for the Respiratory System. 38 C.F.R. § 4.97. The Veteran's PTSD is currently evaluated as fifty percent disabling under DC 9411 pursuant to the General Rating Formula for Mental Disorders. 38 C.F.R. §4.130. Because the Veteran's PTSD rating already encompasses sleep impairment as a symptom of his PTSD, the Board must first establish whether he has a separate sleep disability subject to service connection. See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (recognizing that "separately diagnosed" conditions-even though not resulting in a separate rating due to pyramiding-could still be service connected). Here, there is no dispute that the clinical evidence establishes a diagnosis of OSA during the appeal period. See February 2009 VA treatment record (documenting the results of a split night polysomnogram sleep study and providing a clear diagnosis). Thus, the first element of service connection pursuant to Wallin, that of a current disability, has been met.

In ascertaining whether there is a link between OSA and the Veteran's service-connected asthma and/or PTSD, the Board notes that a November 2015 VA examiner opined that the Veteran's OSA "is less likely than not . . . proximately due to or the result of the Veteran's service connected condition." The examiner explained that "[there] is no evidence that [the Veteran's] asthma has caused or aggravated [the Veteran's] [OSA]. [The Veteran's] post discharge weight gain has caused his sleep apnea." In a subsequent July 2016 medical opinion, the VA examiner reiterated that the Veteran's OSA is less likely than not proximately due to or the result of the Veteran's service-connected asthma. It is the VA examiner's opinion that the Veteran "gained weight after discharge from active duty and then developed OSA as a result." The VA examiner further opined that, "there is nothing in [the] submitted materials that demonstrates that [the Veteran] had OSA while active duty, that his asthma is worsening his OSA or that PTSD is causing his OSA or worsening it."  

However, in support of his claim for secondary service connection, the Veteran submitted a March 2015 private medical opinion, provided by Dr. R.G. of Gautam Medical Wellness in which Dr. R.G. opined that he "personally reviewed [the Veteran's medical history, including his service-connect[ed] medical disorders" and it is his opinion that "it is at least at likely as not that [the Veteran's] sleep apnea is aggravated by his asthma . . . and PTSD."  Dr. R.G. further opined that "sleep apnea is more common in PTSD patients" and that a "recent study in 2010 (Walter Reed Army Med) showed [an] increased [occurrence] of sleep apnea . . . in PTSD patients." In an accompanying March 2015 Sleep Apnea Disabilities Benefits Questionnaire (DBQ), Dr. R.G. appeared to indicate that the onset and course of the Veteran's OSA was a linear, cause-and-effect progression of asthma, allergic rhinitis, PTSD and ultimately OSA. See March 2015 OSA DBQ. 

Additionally, the Veteran submitted numerous scholarly medical articles documenting an association between asthma, PTSD, and OSA. See December 2016 submissions. Some of the articles include, but are not limited to: "Obstructive Sleep Apnea Syndrome and Asthma: What are the Links?" Michel Alkahil, MD, Edward Schulman, MD, and Joanne Getsy, MD, Journal of Clinical Sleep Medicine, February, 15, 2009, 5(1) 71-78 - recent studies showed that symptoms of OSAS, such as snoring and witnessed apneas, are common in the asthmatic population. Because snoring and daytime sleepiness are common symptoms in OSAS, the data suggest a possible association between asthma and OSAS; "Asthma Tied to Sleep Apnea?" Ed Susman, MedPage Today, http://www.medpagetoday.com/ MeetingCoverage/ATS/39317 (06/05/2014)-  a new study suggests a link between patients with asthma and the development of OSA. Each five year increment in duration of asthma, the likelihood of developing OSA increased by twelve percent.  Patients with asthma were also more likely to develop OSA. We found that having any asthma at baseline predicted a seventy-two percent higher likelihood of developing OSA eight years latter; (The Board notes that an August 1999 Service Treatment Record indicates that the Veteran was diagnosed with asthma in 1998);"Sleep Disorders Among Veterans with PTSD," Sadeka Tamanna, MD, MPH, Sleep Disorders Laboratory, G.V. (Sonny) Montgomery VA Medical Center, Jackson, MS (undated)- PTSD sufferers have much higher prevalence of ... sleep related breathing disorders like OSA when compared to healthy cohorts. 47.6 percent of combat [Veterans] with PTSD was found to have OSA compared to 12.5 percent of healthy controls. 

This small sample of the voluminous medical literature seems to be a variance with the findings of the November 2015 and July 2016 VA examiner's opinions or, at the very least, to render the rationale for the negative opinion incomplete. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (whether the medical expert provided fully articulated opinion is one factor in determining the probative value of a medical opinion). 

The Board finds it important that, unlike the VA opinions, Dr. R.G.'s private opinion of record is consistent with the medical articles submitted by the Veteran. For these reasons, the Board finds that there is no reasonable basis to reject the positive nexus evidence, based on a lack of sufficient reliability or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Veteran has diagnosed OSA and his private physician has provided credible, probative medical evidence that the Veteran's disability is related to his service-connected asthma and/or PTSD. The VA examiner has provided a contradicting medical opinion. On balance, the totality of the clinical evidence is at least in relative equipoise as to whether the Veteran's OSA is related to his service-connected disabilities. Thus, resolving all reasonable doubt in the Veteran's favor and given the favorable nexus evidence of record, the Board finds that the record evidence supports the establishment of service connection for sleep apnea on a secondary basis. Gilbert, supra. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected asthma and/or posttraumatic stress disorder (PTSD) is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


